DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments have been fully considered and are persuasive.  Namely, applicant argues that the prior art of Yasuhisa (JP 2011-129596) fails to teach placing the substrate so that the substrate is placed with the target region face up as recited in claim 1 see the second paragraph of page 6. Likewise, the prior art of record fails to teach the elastic member that includes a structure having an enclosed pressure chamber formed by a top surface of an elastic film as recited in claim 1. Furthermore, applicant argues in the last paragraph of the remarks page 8 that the prior art also fails to teach placing a counter electrode at a distant from the metal of the target region and applying a voltage to between the catalyst and the counter electrode as recited in claim 7 of the present invention. Thus, the rejections recited in the previous action have been withdrawn.

Allowable Subject Matter
Claims 1 and 3-11 are allowed.

				Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach or fairly suggest a method for etching a substrate with the step of placing the substrate so that the substrate is placed with the target region face up as recited in claim 1. Likewise, the prior art of record fails to teach or fairly suggest a method for etching a substrate with the elastic member that includes a structure having an enclosed pressure chamber formed by a top surface of an elastic film as recited in claim 1. Furthermore, the prior art also fails to teach or fairly suggest a method for etching a substrate with the step of placing a counter electrode at a distant from the metal of the target region and applying a voltage to between the catalyst and the counter electrode as recited in claim 7.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYLVIA MACARTHUR whose telephone number is (571)272-1438. The examiner can normally be reached M-F 8:30-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYLVIA MACARTHUR/            Primary Examiner, Art Unit 1716